Title: From John Adams to C. W. F. Dumas, 28 November 1783
From: Adams, John
To: Dumas, C. W. F.


          Dear Sir
            London Nov. 28. 1783.
          I have been So taken up with Royal Societies and Royal Accademies, with British Musæums and Sir Ashton Levers Musæum with Wedgwoods Manufactory of Earthen Ware and Parkers of Glass, &c that I have not had time to write you a Line. You Observe I say nothing of Politicks for although I have been introduced to the great Politicians at their Desire I have not found them Sufficiently well disposed to induce me to Spend much time that Way.
          I think to Stay here a few Weeks and then return to the Hague unless I should in the mean Time, receive orders from Congress to go elsewhere.
          Write me all the News, if you please under Cover to Mr Joshua Johnson Coopers Row, great Tower Hill, or John Stockdale, Opposite Burlington House Piccadilly.—either of these Addresses will do.—
          I expect Mrs Adams, to arrive Somewhere in Europe, in France England or Holland I hope it will be Holland, and in Such a Case I shall Soon be there.
          My Respects to the Ladies, and believe me / your most obedient
          J. Adams
        